TIMMERMAN, Chief Judge.
This cause coming on for hearing on the issue of the right of plaintiff, United States of America, to condemn all outstanding rights, titles, interests, servitudes and easements of the State of South Carolina in and to 147.7646 miles of highways, roads and streets and for the determination of the just compensation to be awarded.
It appears that all proper parties are before this Court either by way of notice or appearance, and this Court has jurisdiction of the subject matter and of the parties interested therein.
It is hereby adjudged that the United States of America has the right to condemn the property involved herein for public use, the description of which property is fully set forth in the plaintiff’s complaint heretofore filed.
On the issue of just compensation to be awarded to the State of South Carolina, the jury returned the following verdict: "We the jury, being duly empaneled to determine the issue of fact in this case, find for the State of South Carolina the sum of Three Hundred Fifty-Four Thousand, Eight Hundred Twenty-Five Dollars ($354,825.00).
S/ C. R. Lewis, Sr.
Foreman
Dated: October 4, 1956”
The award of the jury is hereby confirmed and judgment is hereby entered against the plaintiff, United States of America, and in favor of the State of South Carolina, for $354,825, which amount is the cost of improvements to existing highways, streets and roads of the defendant necessitated by the condemnation of the above captioned highways, streets and roads, plus interest thereon, from November 5,1952, the date of taking, to date at the legal rate of six per cent, per annum, in the amount of $87,819.19, a total amount of $442,644.-19.
A special hearing was held at Chambers with the parties being represented to determine the question whether or not the defendant is entitled to interest. Contending that defendant is not entitled to interest, plaintiff relies upon the reasoning of Judge Mellott in United States v. 1,433 Acres of Land, etc., D.C. Kan.1947, 71 F.Supp. 854. In the judgment of this Court, that opinion is unsound. The obligation of plaintiff to pay compensation to defendant arose as of the time of taking. For the withholding of money rightfully due defendant, plaintiff is liable to pay damages in the form of interest.
It is hereby ordered that upon the deposit of $442,644.19 into the Registry of this Court, this Judgment shall be Satisfied, and it is adjudged that simultaneously with the deposit thereof all outstanding rights, titles, interests, servitudes and easements into the said highways, roads and streets, more fully described in the plaintiff’s complaint and Exhibits attached thereto, heretofore filed, shall vest in plaintiff, United States of America, the fee title thereto having heretofore vested in the United States of America as a result of the filing of the Declaration of Taking in other actions filed with this Court.
Upon the deposit of $442,644.19 into the Registry of this Court, the Clerk is hereby ordered to disburse said sum to the Chief Highway Commissioner of the State of South Carolina or other officer designated by the Governor of the State of South Carolina.